Citation Nr: 0913223	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the residuals of left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent disability rating for the residuals of 
left knee injury.

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.


FINDING OF FACT

The Veteran's residuals of left knee injury have been 
manifested by subjective complaints of pain, patellar 
crepitation, swelling, some locking, extension to zero 
degrees, and flexion limited at most to 135 degrees.  There 
is no clinical evidence of instability, swelling, 
fatigability, effusion, ankylosis, or dislocation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal hip flexion is from zero to 125 degrees, and 
normal abduction of the hip is from zero to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the hip 
is considered a major joint.  38 C.F.R. § 4.45.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

Diagnostic Codes relevant to knee disabilities include 5003, 
5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 
5010, arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when shown by x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a Veteran has 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent rating is warranted.  Knee ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
Id.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Diagnostic Code 5260 warrants a zero percent rating for 
flexion limited to 60 degrees.  A 10 percent rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
rating is warranted for flexion limited to 30 degrees; and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257. 
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. § 
4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Veteran underwent a VA examination in November 2005.  At 
the examination, the Veteran complained of intermittent daily 
left knee pain, which occurred primarily with manipulation 
and flexion.  The Veteran stated that he took Aleve every day 
to relieve his pain.  The Veteran did not require crutches, a 
cane or knee brace for walking.  No history of surgery, 
inflammatory arthritis, dislocation or subluxation was noted.  
The Veteran stated that he did chores around the house, and 
his knee disability did not interfere with activities of 
daily living.  The examination revealed normal appearance.  
There was no redness, swelling or tenderness.  Ranges of 
motion were zero to 135 degrees flexion and zero degrees 
extension.  There was no abnormality to Varus or Valgus, and 
no Drawer or McMurray's sign could be elicited.  There was 
crepitus on the final 10 degrees of flexion or extension.  
The motor and sensory examinations showed the left lower 
extremity was grossly normal, equal and symmetrical.  There 
was no change with repetitive motion, and no pain was 
elicited.  The Veteran's gait was normal.  Prior X-rays found 
a loose body in the knee.  The diagnosis was loose body of 
the left knee, status postoperative injury with residuals.  

The Veteran underwent another VA examination in October 2006.  
The Veteran reported pain in his left knee, which locked up 
at times, but did not give way.  The Veteran reported that it 
happened once a year.  The examination revealed crepitus of 
the left knee and slight limitation of motion with zero 
degrees extension and 135 degrees flexion.  The examiner 
noted pain and stiffness without any instability, 
subluxation, weakness or additional functional impairment due 
to pain, fatigue, weakness, repetitive motion or lack of 
endurance.  The Veteran had no effusion or any abnormality of 
the cartilage.  It was noted that the Veteran was able to 
walk more than three miles and was able to stand for three to 
eight hours with only short rest periods.  X-rays showed a 
probable loose body of the knee.  The examiner diagnosed the 
Veteran with left knee patellofemoral syndrome with 
chondromalacia.  

A travel board hearing was held in October 2007.  The Veteran 
testified that he experienced increased pain in his left 
knee, and some episodes of locking up and giving way.  He 
stated that he can do just about anything, but cannot lift 
heavy objects or play ball.  He also stated that his motion 
was not limited.  He indicated that he had not been seeing a 
doctor and was evaluated only at the two VA examinations that 
he underwent.  The Veteran claimed that he stopped working 
about 18 or 19 years prior to the hearing due to his left 
knee injury.  

The Veteran is seeking increased disability rating for his 
service-connected residuals of left knee injury.  His 
residuals of left knee injury have been evaluated as 10 
percent disabling under Diagnostic Code 5260.

While the Veteran's residuals of left knee injury are rated 
10 percent disabling under DC 5260, the Board must consider 
all other applicable Diagnostic Codes that provide a higher 
disability rating.  After considering all the evidence, the 
Board finds that the Veteran's disability picture does not 
more nearly approximate the criteria for the next higher 
disability rating under any applicable Diagnostic Code.

The medical evidence fails to show that the Veteran has 
ankylosis of the right knee.  Thus evaluation under 
Diagnostic Code 5256 is not warranted.  The Veteran does not 
experience recurrent subluxation or lateral instability 
required under Diagnostic Code 5257.  Furthermore, the 
current medical evidence fails to establish that the Veteran 
has dislocation of semilunar cartilage to warrant a 
disability rating under Diagnostic Code 5258, or any 
symptomatic removal of semilunar cartilage to warrant a 
disability rating under Diagnostic Code 5259.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension.  For VA purposes, normal extension and 
flexion of the knee is from zero to 140 degrees.  38 C.F.R. § 
4.71a, Plate II.  The evidence shows that the Veteran's left 
knee had full extension, which warrants a noncompensable 
rating.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating in this case or for any 
separately compensable rating.  Similarly, the evidence does 
not support a higher rating under DC 5260.  The flexion of 
the Veteran's right knee would have to be limited to 30 
degrees in order to warrant an increased rating of 20 
percent.  Flexion limited at most to 135 degrees does not 
warrant a rating higher than 10 percent under DC 5260.  

However, the Veteran's joint pain is sufficient to warrant at 
least the minimum rating for pain.  38 C.F.R. § 4.59.  
Because on VA examination the Veteran experienced pain in his 
left knee, the Board finds that he is entitled to the 10 
percent rating in effect, the minimum rating for painful 
joint, but no higher.  38 C.F.R. § 4.59.  

The Board has considered whether the Veteran is entitled to 
an increased rating due to functional impairment as a result 
of pain on repetitive use.  The Veteran contends that he 
experiences pain in his left knee.  VA examination did not 
reveal additional limitation of function as a result of pain 
with repetitive use.  In considering the effect of additional 
range of motion lost due to fatigue, weakness, or lack of 
endurance following repetitive use, there is no evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required for a rating higher than 10 percent.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board finds that the evidence does 
not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable 
ratings for limitation of extension and flexion.

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
In addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization.  While the Veteran has not been working for 
almost 20 years, the examinations revealed that the Veteran's 
disability does not interfere with his daily chores, nor did 
it reveal that he was completely unable to retain employment.   
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
residuals of left knee injury have not warranted more than a 
10 percent rating.  The Board has resolved all reasonable 
doubt in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in October 2005; and a 
rating decision in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Thus, VA has satisfied its 
duty to notify and satisfied that duty prior to the issuance 
of the October 2006 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

An increased rating higher than 10 percent for residuals of 
left knee injury is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


